SMITH, Chief Judge.
The court wishes to note and correct a non-substantive error that appears in its opinion of October 13,1989, published at 18 Cl.Ct. 394, 408 (1989).
The first full sentence on page 408 should read as follows:
The Supreme Court has indicated that: It is conceivable that an owner’s indemnity should be measured in various ways depending upon the circumstances of each case and that no general formula should be used for this purpose. In an effort, however, to find some practical standard, the courts early adopted, and have retained, the concept of market value. The owner has been said to be entitled to the “value,” the “market value,” and the “fair market value” of what is taken. The term “fair” hardly adds anything to the phrase “market value,” which denotes what “it fairly may be believed that a purchaser in fair market conditions would have given,” or, more concisely, “market value fairly determined.”
United States v. Miller, 317 U.S. 369, 373-74, 63 S.Ct. 276, 280, 87 L.Ed. 336, reh’g denied, 318 U.S. 798, 63 S.Ct. 557, 87 L.Ed. 1162 (1943) (footnotes omitted).
This error does not affect the court’s analysis of the law, nor the outcome of the dispute.